Lewis, P., and Richardson, J.,
dissented.
The decree is as follows:
This day came again the parties by their counsel, and the court having maturely considered the transcript of the record of the decree aforesaid, and the arguments of counsel, is of opinion for reasons stated in writing and filed with the record, that the plaintiffs are entitled under the will of William Petty-john, deceased, to the share of Seth Woodroof under the said will, and that the decree aforesaid is absolutely erroneous. Instead of said decree, the said circuit court should have entered a decree directing an account of the legacy received by Seth Woodroof under the will of William Pettyjohn, deceased, of the sale by him of slaves embraced in said legacy and the proceeds thereof, and should have decreed the payment of the amount so ascertained by the defendant to the plaintiffs, and ordering the payment by the defendant to the plaintiffs of their costs by them expended in the prosecution of their claims in this cause in the said circuit court.
It is therefore decreed and ordered that the said decree be reversed and annulled, and that the appellee pay to the appellants their costs by them about the prosecution of the appeal aforesaid here expended..
And this cause is remanded to the said circuit court of Lynch-burg for further proceedings to he had therein in order to a final decree in the cause in conformity with the opinion and principles herein expressed and declared; which is ordered to be certified to the said circuit court.
Decree reversed.